WATSON, Judge.
Plaintiffs, Peoples Shoes, Alexandria Mall, Inc. and Peoples Shoe Store, Inc., brought this suit to recover damages sustained by Peoples Shoes, Alexandria Mall, Inc., on or about December 2, 1973, when a vent cover blew off during a rainstorm, causing extensive damage to its merchandise. Defendants herein are Central Plumbing & Heating Company, a commercial partnership between Leroy and Jimmie B. Guinn; the partners individually; Central’s liability insurer, Hartford Fire Insurance Company; Piccadilly Cafeteria, Inc.; a division of Piccadilly known as National Construction Company; Louisiana Investors of Delaware, Inc.; Aetna Casualty & Surety Company, the liability insurer of both Piccadilly and Louisiana Investors; Tudor Construction Company; and Tudor’s insurer, American Employers Insurance Company. All except Tudor and Tudor’s insurer, American Employers Insurance Company, have appealed from the judgment of the trial court awarding plaintiff, Peoples Shoes, Alexandria Mall, Inc., $36,-896.37.
Peoples Shoes, Alexandria Mall, Inc. answered the appeal, asking that the award be increased to $100,000.
For the reasons assigned in our docket number 5683, Fidelity & Guaranty Insurance Company v. Central Plumbing & Heating Company et al., La.App., 339 So.2d 904, the judgment of the trial court herein is affirmed at the cost of defendants-appellants.
AFFIRMED.